Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 1 of 8

IN THE UNITED STATES FEDERAL DISTRICT COURT
IN AND FOR THE STATE OF MISSISSIPPI

SOUTHERN DISTRICT OF MISSISSIPPI

   

 

PENNYMAC, ET AL.,

 

v. CA 2:19-cv-193-RS-MTP

SITCOMM, ET AL., MOTION TO DEMURRER

I. Lack of Jurisdiction

COMES NOW, the Party Eeon into this Court as a party of interest as specifically named in
Paragraph 5 and 24(b) of the Complaint. The Complaint as read and presented does not state a
specific claim that would lend “subject matter,” “In Rem,” or “Personum,” jurisdiction to this
Court and such is hereby challenged.

1. The Plaintiffs have admitted to the receipt of “Notice in Change in Terms and
Conditions,” or “An Original Contract,” and stated on several occasions throughout the
Complaint that they intentionally did not respond.

“Plaintiff did not respond to the Kahapea Notice...” (See: Para. 29 of Complaint).
“Plaintiff did not respond to the Johnson Notice...” (Exhibit C; Para. 39 of Complaint).
Established that the Plaintiff(s) had knowledge and made the choice to not respond —

2. “Finding that Plaintiff agreed to mediate (arbitrate) by failing to properly notify (respond)
of their lack of acceptance ... that the language indicated a change in the terms was an offer...
which was accepted by (performance/conduct)...” Tick-Anen v. Harris & Harris, Ltd., 461

F.Supp.2d 863, 867, 868 (E.D. Wis. 2006).

Page 1 of 8
Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 2 of 8

Il. Notification of Controversy

3. The Plaintiff{s) with the aid of counsel after receiving the contract, ‘Notice of Default
and Opportunity to Cure Fault,’ from Defendant(s) stated that “Plaintiff is “in fault of the
agreement and has consented...”

4. Itis the Plaintiff(s) who admitted that the Defendant(s) sent “Legal Notification — Notice
of Fault...,” and per the Arbitration Clause of the commercial agreement, the Plaintifi(s)
proceeded to act in accordance with the intent provided within the agreement, which clearly
documents ‘the Arbitrator (neutral) may hear and decide any and all issues arising out or
stemming from the agreement:’

5. The Sitcomm Arbitration Association acted not as Arbitrator, but as process server on
behalf of the parties and assigner of neutrals whom the Federal Arbitration Act in conjunction
with the agreement of the parties, was neither related to the parties, had a vested interest in the
outcome of the arbitration proceedings.

6. The general rule (meaning widely accepted, foundational), of arbitral immunity is that the
neutral arbitrators are absolutely immune from liability for their arbitral acts in case(s) over
which they have jurisdiction.

7. The jurisdiction of the Arbitrator, or of the parties according to the Supreme Court in
Henry Schein v. Archer & White (2019) is: “that parties to such a contract may agree to have an
Arbitrator decide not only the merits of a particular dispute, but also “gateway questions of

arbitrability.”

Hil. Good Faith
8. The Plaintiffs) by and through their attorney(s) have stated that they —

a. Received a copy of the contract;

Page 2 of 8
Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 3 of 8

b. That there was a prior relationship...

c. That all parties are adults...

d. That they received notice of change in terms...

e. That they were given an opportunity to reject the contract;

f. That they were notified of hearing...

g. That they were given an opportunity to appear...

h. That they received a copy of the award...

i. That they were knowledgeable of the “90 day” statute of limitations for contesting the

award and are time-barred.

9. Bad-faith, fraud, conspiracy — the burden of proof is on the Plaintiff(s) who cannot
overcome their own statement and record, whereby they admit that the Defendant(s)
communicated, notice after notice, given ample opportunity to Plaintiff(s) to raise issue,
challenge and/or object, they admit that they made the conscious choice not to respond. Filing a
complaint after time-barrment is bad faith, is an attempt to circumvent the F.A.A., the
Agreement, the process.

10. The Plaintiff(s) seem to be under the mistaken impression that the Arbitrator must be a
lawyer, or a retired judge. “Arbitration is a matter of contract,” the F.A.A. applies to contracts
with both an arbitration and commerce clause, that the parties choose or agree whom will act as
Arbitrator, the Respondent(s) can not prove corruption, obvious miscalculation or fraud
(elements not present), the grounds for vacating an award are extremely limited, restrictive, the
Plaintiff(s) knew that they had 90 days from the date of receipt of the award to contest,
Kahapea’s Award issued June 10, 2019. On November 18, 2019 Kahapea initiated an action

against Plaintiff(s) “Motion to Confirm,” yet no challenge by the Plaintiff(s) only the bad-faith

Page 3 of 8
Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 4 of 8

evidencing “forum shopping.” This Court has Plaintiff(s) admitting that a related matter was
filed in the district court at New Mexico. The contract allows the parties to seek confirmation in
any district court of original jurisdiction. Pennymac is a member of the Federal Reserve by

assignment and association and Pennymac conducts business in the State of New Mexico.

11. With reference to the Johnson’(s), the Plaintiff(s) admit to sending a monthly mortgage
statement (the original contract states nothing about “unverified/unsigned statement), which
Johnson notified Pennymac that he was changing the terms of the agreement, subsequently
sending a “Conditional Acceptance for Value and Counter Offer,” (as is a practice) the
Plaintiff{s) sent Johnson on several statements. Again Johnson responded to Plaintifi(s) they
document no objection, rejection and/or other response.

12. Johnson’s arbitration hearing was set for October 21, 2019 which makes a challenge
proper when brought within the strict limitations of the F.A.A. However, once again they are by
their own admission estopped as they admit to knowledge of the arbitration hearing and
document, they were notified that “if a response is not received... Arbitrator will presume.. an

13. Plaintiffs) were notified of electronic hearing which the court may recognize as de novo
hearing, ‘and that the hearing need not be fixed in form, as long as a party is given Notice and an
opportunity to respond, and to appear.

14. The court often receives electronically filed documents and proceeds to hear a matter
based on such filings, under the course of argument by the Plaintiff(s) the court is conducting
illegitimate “de novo” hearings.

15. The Arbitrator functions in a way comparable to a judge and the Arbitrator’s immunity
will extend at least as far as a judge’s would.

IV. Complaint lacking Misconduct

Page 4 of 8
Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 5of 8

16. Arbitral misconduct must stem from the Arbitrator’s impartiality, failing to stick to the
confides of the F.A.A. to the contract from which their delegation of authority is derived. Each
time the Arbitrator issued an award the Plaintiff{s) says and admit that that is what the Arbitrator
did, “as stipulated according to the terms of the contractual agreement as agreed to by the

parties,” (Para. 31 & 40, Exhibits B & D respectively).

17. The United States Constitution allows for the charging of fees for services rendered. The
Plaintiff(s) claim that because the parties tendered on average $ 500.00 (plus tax) with the
remainder of $ 2,000.00 being deferred until after the award and/or debt is paid, somehow this is
taking advantage. Other like organizations charge $ 2,000.00 per hour, requiring these funds
upfront with a minimum of two (2) hour payment being tendered, does the court not defer
payment of filing fee’s?

18. The awards issued appear to be in line with the F.A.A., within the confides of the
agreement, the treble damage limits are cognizable by the courts and the 200 million judgment
against the tobacco company, or the 2 Billion against Johnson & Johnson, how is it possible that
the Plaintiff(s) can object to $ 600,000.00, $ 1,200,000.00, $ 2,250,000.00 now and not during
the arbitration hearing?

19. “... There is no defense offered to the confirmation of an arbitration award and
subsequent entry of judgment. An opposing party cannot challenge an arbitration award decided
after proper hearing and notice. The Supreme Court has held throughout precedent, that “courts
are required to confirm an arbitration award readily” Dean Witter, et al v. Byed, 470 US 213,
220 (1985).

90. “The Federal Arbitration Act... The standard of review of an arbitrator’s decision by the

Page 5 of 8
Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 6 of 8

court is very narrow. The scope of review is very limited.” Doctor’s Associations, Inc. v.
Casarotto, 116 S.Ct. 1652, 1657 (1996); “the appropriate scope of judicial review is whether the
award is an honest decision of the arbitrator, made within the scope of the arbitrator’s power, and
that the court will not otherwise set aside an award for error, either in law or in fact.” Southland,
Corp., v. Keating, 465 US 1, 15-16 (1984); Burchell v. Marsh, 58 US 344, 349 (1854); Coast

Trading Co. v. Pacific Molasses, Ca., 681 F.2d 1195, 1197-1198 (9" Cir. 1982).

V. Conclusion

21. The Respondent(s) assume the challenge to the arbitration awards to be subject to the
Rules of Civil Procedure, whereby the Rules of Evidence, bringing forth a claim, documenting a
controversy is governed thereby.

22. The sole jurisdiction of this matter is the Federal Arbitration Act (See: 9 U.S.C. § 1-16)
and the contract between the parties (See: Schein v. Archer, 2019). The Responding Plaintiff(s)
will respond to the Motion, Presentments of the Defendant(s), only documenting that they are
capable of responding. They choose not to respond, they are subject to the F.A.A., the contract,
and the consequences of such actions, which they admit were consciously and intentionally

made.
23. By stating that I, Eeon was somehow involved in a alleged criminal act (Title 18 is the
Federal Criminal Code), I am a party and must seek dismissal of the matter in its entirety.

24. The Plaintiff(s) further assert that they were economically harmed, “89. Plaintiff
seeks an award for damages...An award of three times the damages sustained...” This
documenting knowledge of the right of a party to seek an award, in this instance (9 U.S.C. § 9)

award issued not by the court, but as was the intent of Congress, by an “Arbitrator,” yet the

Page 6 of 8
Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 7 of 8

Plaintiff(s) document no economic damages, losses, proof of such injury. They do however;
document knowledge of the Rules for Challenges to an Arbitration Award in Paragraph(s) 90,
91, The Applicable Rules for Arbitration Controversies is the F.A.A., not the courts as the claims
and allegations of the Plaintiff(s) are not rounded in the ‘gateway question of arbitrability,”

which is solely within the jurisdiction of the Arbitrator (Archer). The Claim that there is no
contract is a challenge to the contract as a whole, in light of the admissions of having received
and actual knowledge of the contracts in question (See: Para. 27 &37 of Complaint). Challenges
to the contract as a whole are to be determined by the Arbitrator.

25. U.C.C. § 9-208 “Performance Contracts,” are cognizable by this body, the Arbitrator
has determined that the continuous conduct/performance by the Plaintiff(s) was with full
knowledge and intent and the Arbitrator although no law requires they document their reasoning,
the Arbitrator’s findings were in line with the agreement’s Arbitration Clause and the F.A.A.

26. | accept service of this matter as per the contract I am now an interested third (3)
party and must exercise my right to defend my reputation. The Plaintiff(s) were parties to the
2008 financial crisis whereby the Plaintiff(s) admitted to playing a role in the defrauding of the
American homeowner, settling for 23 billion. Admitted to the Mortgage Credit Default Swaps,
the termed it toxic assets, Pennymac and other financial institutions were complacent in
mortgage fraud, RICO Acts, conspiracy to defraud, being a party to settlement, an admission.
The contract has Pennymac agreeing to this, by their admission they had knowledge of these
facts and raised no objection, nor challenged, nowhere do we have documented that anyone

deliberately attempted to operate outside contract law or the F.A.A. or the contract.

Page 7 of 8
Case 2:19-cv-00193-KS-MTP Document 25 Filed 02/03/20 Page 8 of 8

27. The court, per the National Policy Favoring Arbitration; and the F.A.A. is without

jurisdiction to entertain the complaint due to subject matter and must refer matter to the
Arbitrator, as Pennymac appears to be in further breach of the agreements.

28. We ask for fee’s, cost’s, assessment and services be levied against the Plaintiff(s) in

the amount of:

1. Legal cost $ 17,298.18
2. Filing fee/process service $ 2,468.11 and

3. Punitive damages $60,000.00 for liable and defamation.

The aforementioned is true and accurate and presented this 30" day of December 2019 as

such, so help me God.

Eeon
CERTIFICATE OF SERVICE

I, Eeonfk.a. Brett Jones, on behalf of SATCOMM, being at or above the age of 18, of
the majority and a citizen of the United States of America, did mail the documents to the
following:

United States District Court
Southern District of Mississippi
701 Main Street

Hattiesburg, MS 39401

Upshaw, Williams, Biggers & Beckham, LLP
309 Fulton Street, P.O. Drawer 8230
Greenwood, MS 38935-8230

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local drop box guaranteeing the same as prescribed in law. If called upon I
provide this swom testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day January 01, 2020.

/s/Eeon f.k.a. Brett Jones

Page 8 of 8
